UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Bank and Thrift Opportunity FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 96.39% $329,005,862 (Cost $320,387,709) Financials 96.39% 329,005,862 Commercial Banks 79.00 % 1st United Bancorp, Inc. (I) 346,472 2,054,579 Ameris Bancorp (I) 236,991 2,398,349 Anchor Bancorp (I) 88,416 809,006 Avenue Bank (I)(R) 300,000 1,272,617 Bank of Marin Bancorp 4,520 174,065 Bar Harbor Bankshares 34,552 984,386 BB&T Corp. 493,002 12,660,291 Bond Street Holdings LLC, Class A (I)(S) 291,804 5,981,982 Boston Private Financial Holdings, Inc. 49,015 339,674 Bridge Capital Holdings (I) 150,564 1,689,328 Bryn Mawr Bank Corp. 80,000 1,609,600 California United Bank (I) 83,002 896,422 Camden National Corp. 36,776 1,175,729 Centerstate Banks, Inc. 395,460 2,582,354 Citizens Republic Bancorp, Inc. (I) 414,821 3,812,205 City Holding Company 47,798 1,494,643 Comerica, Inc. 287,393 9,205,198 Cullen/Frost Bankers, Inc. 251,048 13,526,466 CVB Financial Corp. 265,747 2,575,088 DNB Financial Corp. 78,515 820,482 East West Bancorp, Inc. 558,155 10,359,357 Eastern Virginia Bankshares, Inc. (I) 69,998 213,494 ECB Bancorp, Inc. 27,504 357,827 Evans Bancorp, Inc. 44,524 613,095 Fifth Third Bancorp 414,093 5,238,276 First Bancorp, Inc. 146,499 2,157,930 First California Financial Group, Inc. (I) 198,849 727,787 First Horizon National Corp. 180,033 1,618,497 First Merchants Corp. 78,181 699,720 First Southern Bancorp, Inc., Class B (I) 78,390 901,485 FNB Corp. 960,203 9,602,030 Glacier Bancorp, Inc. 223,556 2,937,526 Hancock Holding Company 232,176 7,650,199 Heritage Commerce Corp. (I) 387,733 1,934,788 Heritage Financial Corp. 134,466 1,752,092 Heritage Oaks Bancorp (I) 650,719 2,498,761 Horizon Bancorp 20,308 560,298 Huntington Bancshares, Inc. 406,924 2,459,856 Independent Bank Corp. - MA 195,961 5,202,765 Lakeland Financial Corp. 54,942 1,238,942 M&T Bank Corp. 94,160 8,120,358 MainSource Financial Group, Inc. 21,212 195,999 MB Financial, Inc. 296,947 5,995,360 NewBridge Bancorp. (I) 15,600 75,036 Northrim BanCorp, Inc. 77,232 1,524,560 Pacific Continental Corp. 195,981 1,928,453 Park National Corp. 26,127 1,610,468 Park Sterling Corp. (I) 293,418 1,376,130 Peoples Bancorp, Inc. 42,726 509,721 PNC Financial Services Group, Inc. 309,372 16,795,806 Prosperity Bancshares, Inc. 111,554 4,632,838 Renasant Corp. 37,311 570,858 1 Bank and Thrift Opportunity FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) Sandy Spring Bancorp, Inc. 54,695 $977,400 Sierra Bancorp 140,000 1,612,800 Southcoast Financial Corp. (I) 70,854 187,763 Sun Bancorp, Inc. (I) 283,290 883,865 SunTrust Banks, Inc. 348,113 8,525,287 SVB Financial Group (I) 212,782 12,983,958 Synovus Financial Corp. 2,079,408 3,805,317 Talmer Bank & Trust Company (I)(R) 462,595 3,308,612 TCF Financial Corp. 599,694 7,628,108 TriCo Bancshares 202,536 3,001,584 Trustmark Corp. 90,000 1,961,100 U.S. Bancorp 601,613 15,678,035 Union First Market Bankshares Corp. 103,114 1,283,769 United Bancorp, Inc. (I) 315,013 945,039 Univest Corp. of Pennsylvania 19,000 282,530 Washington Banking Company 67,556 876,201 Washington Trust Bancorp, Inc. 123,905 2,822,556 Wells Fargo & Company 604,108 16,878,778 WesBanco, Inc. 130,961 2,691,249 Westamerica Bancorp. 30,499 1,431,318 Wilshire Bancorp, Inc. (I) 547,168 1,805,654 Zions Bancorporation 545,734 11,951,575 Diversified Financial Services 8.89 % Bank of America Corp. 1,278,555 12,414,769 JPMorgan Chase & Company 443,587 17,943,094 Thrifts & Mortgage Finance 8.50 % Berkshire Hill Bancorp, Inc. 358,903 7,867,154 Citizens South Banking Corp. 343,181 1,410,474 First Defiance Financial Corp. (I) 125,381 1,838,085 First Financial Holdings, Inc. 118,506 984,785 Flushing Financial Corp. 126,781 1,561,942 Heritage Financial Group, Inc. 95,762 1,128,076 Hingham Institution for Savings 80,000 4,240,000 Home Federal Bancorp, Inc. 125,986 1,346,790 Kaiser Federal Financial Group, Inc. 109,586 1,399,413 New York Community Bancorp, Inc. 250,191 3,385,084 Viewpoint Financial Group 69,957 910,840 WSFS Financial Corp. 73,787 2,930,082 Shares Value Preferred Securities 1.71% $5,832,908 (Cost $4,619,727) Financials 1.71% 5,832,908 Commercial Banks 0.77 % First Southern Bancorp, Inc. (I)(J) 134 556,517 Monarch Financial Holdings, Inc., Series B, 7.800% 38,925 1,012,050 Zions Bancorporation, Series C, 9.500% 40,371 1,066,198 Diversified Financial Services 0.94 % Bank of America Corp., Series MER, 8.625% 74,849 1,911,643 Citigroup Capital XII (8.500% to 3/30/2015, then 3 month LIBOR + 5.870%) 50,000 1,286,500 2 Bank and Thrift Opportunity FundAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Corporate Bonds 0.15% $513,719 (Cost $430,421) Financials 0.15% 513,719 Commercial Banks 0.15 % Regions Financial Corp. 7.375 12/10/37 544,000 513,719 Capital Preferred Securities 0.09% $322,947 (Cost $261,823) Financials 0.09% 322,947 Commercial Banks 0.09 % Banponce Trust I, Series A 8.327 02/01/27 360,000 322,947 Shares Value Warrants 0.32% $1,103,172 (Cost $1,713,918) Financials 0.32% 1,103,172 Commercial Banks 0.28% Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 93,762 885,113 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I)(J) 33,222 74,750 Thrifts & Mortgage Finance 0.04% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 27,297 143,309 Maturity Par value Yield date Value Certificate of Deposit 0.02% $67,004 (Cost $67,004) Country Bank For Savings 1.640 08/28/12 1,879 1,879 First Bank Richmond 2.226 12/05/13 19,076 19,076 First Bank System, Inc. 0.992 04/01/13 4,809 4,822 First Federal Savings Bank of Louisiana 0.100 10/03/11 3,024 3,024 Framingham Cooperative Bank 2.000 09/12/11 3,711 3,711 Home Bank 0.867 12/04/13 18,442 18,442 Midstate Federal Savings and Loan 1.189 05/27/12 1,935 1,935 Mount Mckinley Savings Bank 0.400 12/05/11 1,682 1,682 Mt. Washington Bank 1.500 10/31/11 1,778 1,778 Newburyport Bank 1.250 10/22/12 2,010 2,010 Newton Savings Bank 0.999 05/30/13 1,891 1,893 OBA Federal Savings and Loan 1.050 12/15/11 1,287 1,287 Plymouth Savings Bank 0.600 04/21/13 1,908 1,908 Randolph Savings Bank 1.000 09/23/11 1,854 1,854 Salem Five Cents Savings Bank 0.600 12/19/11 1,703 1,703 3 Bank and Thrift Opportunity FundAs of 7-31-11 (Unaudited) Par value Value Short-Term Investments 1.53% $5,211,000 (Cost $5,211,000) Repurchase Agreement 1.53% 5,211,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $5,211,004 on 8/1/2011, collateralized by $5,320,000 Federal Home Loan Mortgage Corp., 0.010% due 12-29-11 (valued at $5,320,000, including interest) 5,211,000 5,211,000 Total investments (Cost $332,691,602)† 100.21% $342,056,612 Other assets and liabilities, net (0.21%) ($730,674) Total net assets 100.00% $341,325,938 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) These securities were issued under the U.S. Treasury Department's Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage Acquisition share share of Fund's Value as Issuer, description date Acquisition cost amount amount net assets of 7-31-11 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.37% $1,272,617 Talmer Bank & Trust Company 4-30-10 $2,775,570 462,595 462,595 0.96% $3,308,612 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $332,696,224. Net unrealized appreciation aggregated $9,360,388, of which $40,960,986 related to appreciated investment securities and $31,600,598 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Total Level 2 Level 3 Market Level 1 Significant Significant Value at Quoted Observable Unobservable 7/31/2011 Price Inputs Inputs Common Stocks Commercial Banks $269,645,274 $259,082,063 $5,981,982 $4,581,229 Diversified Financial Services 30,357,863 30,357,863 - - Thrifts & Mortgage Finance 29,002,725 29,002,725 - - Preferred Securities Commercial Banks 2,634,765 2,078,248 - 556,517 Diversified Financial Services 3,198,143 3,198,143 - - Corporate Bonds Commercial Banks 513,719 - 513,719 - Capital Preferred Securities Commercial Banks 322,947 - 322,947 - Warrants 1,103,172 1,103,172 - - Certificate of Deposit 67,004 - 67,004 - Short-Term Investments 5,211,000 - 5,211,000 - Total investments in Securities $342,056,612 $324,822,214 $12,096,652 $5,137,746 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine months ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers in or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. Preferred Common Stocks Securities Total Balance as of 10-31-10 $2,918,657 $61,919 $2,980,576 Realized gain (loss) - - - Changed in unrealized appreciation (depreciation) 1,662,572 494,598 2,157,170 Purchases - - - Sales - - - Transfers into Level 3 - - - Transfers out of Level 3 - - - Balance as of 7-31-11 $4,581,229 $556,517 $5,137,746 Change in unrealized at period end* 1,662,572 494,598 $2,157,170 *Change in unrealized appreciation (depreciation) attributable to level 3 securities held at the period end. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bank and Thrift Opportunity Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 20, 2011
